Citation Nr: 0905759	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for coronary artery 
disease with cardiomyopathy, currently evaluated as 30 
percent disabling prior to March 16, 2007, and 60 percent 
disabling beginning March 16, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel





INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1965, June 1975 to June 1978, and December 1980 to April 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In October 2005 and August 2007, the Board remanded the case 
for further evidentiary development.  The requested 
development has been completed.  The case has now been 
returned to the Board for further appellate action.  

The Board recharacterized the issue as noted on the title 
page to more accurately reflect the Veteran's current 
diagnosis and the scope of the disability considered by the 
RO. 


FINDING OF FACT

The Veteran's coronary artery disease with cardiomyopathy 
manifests a workload estimated to be 7 METs and does not 
result in chronic congestive heart failure but beginning 
September 19, 2005, he demonstrated left ventricular 
dysfunction with ejection fractions of 35 and 50 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for coronary artery disease with cardiomyopathy have 
not been met prior to September 19, 2005.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Codes 7005, 7020 (2008).

2.  The criteria for a higher initial rating of 60 percent, 
but not higher, for coronary artery disease with 
cardiomyopathy have been met from September 19, 2005 through 
March 15, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Codes 7005, 7020 
(2008).

3.  The criteria for an initial rating in excess of 60 
percent for coronary artery disease with cardiomyopathy have 
not been met beginning March 16, 2007.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic 
Codes 7005, 7020 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in August 2003, October 2005, November 2006, 
and November 2007 letters, the RO and Appeals Management 
Center provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  A March 2006 letter and the November 2006 and 2007 
letters also advised the Veteran how disability ratings and 
effective dates are assigned, and the type evidence which 
impacts those determinations, to include evidence regarding 
the effect that the symptoms have on his employment and daily 
life.  The claim was last readjudicated in July 2008.

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection for coronary artery 
disease.  In Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008); see generally Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Fenderson v. West, 12 Vet. App. 
119 (1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  In this case, the grant of 
separate service connection for coronary artery disease arose 
from the Veteran's claim of entitlement to an increased 
rating for service connected hypertension.  There was no 
preadjudicatory notice regarding service connection because 
the Veteran had not claimed entitlement to service connection 
for heart disease.  Rather, this issue was inferred from the 
VA examination conducted in conjunction with the hypertension 
claim.  Thus, the failure to provide preadjudication notice 
regarding service connection was clearly not prejudicial as 
the claim was granted.  Following the grant of service 
connection, the Veteran was provided with VCAA notice as to 
the evidence needed to establish a higher rating.  In fact, 
following the November 2007 notice, the Veteran submitted 
records from his fee basis private physician, which provided 
sufficient information for the RO to grant a higher 
evaluation for his heart disease.  Thus, the Veteran had 
actual knowledge of what he needed to substantiate the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post-
service treatment records, VA examination reports, and 
records from the Social Security Administration (SSA).   

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting medical 
evidence as well as noting in statements his belief that he 
is entitled to a higher rating.  Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In an April 1995 rating decision, the RO granted service 
connection for hypertension.  The Veteran's claim for an 
increased rating for hypertension was received on December 
12, 2002.  In a June 2003 rating decision, the RO granted 
service connection for coronary artery disease secondary to 
hypertension and assigned a 30 percent rating under 
Diagnostic Code 7005, effective December 12, 2002.  The March 
2007 supplemental statement of the case considered the 
diagnosed condition of cardiomyopathy as part of the service 
connected disability.  In a July 2008 rating decision, the RO 
increased the disability rating to 60 percent under 
Diagnostic Code 7005, effective March 16, 2007, the date of a 
catheterization.  

The diagnostic criteria for Diagnostic Code 7005 for 
arteriosclerotic heart disease (coronary artery disease) and 
for Diagnostic Code 7020 for cardiomyopathy are identical.  A 
10 percent rating is assigned when the evidence shows 
workload of greater than 7 METs but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, continuous medication is required.  A 30 percent rating 
is assigned for workload of greater than 5 METs but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is assigned if 
there is more than one episode of acute congestive heart 
failure in the past year; or, workload of greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is assigned for chronic congestive heart 
failure; or, workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 
7020 (2008).

One MET [metabolic equivalent] is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 
(2008).

Even if the requirement for a 10 percent (based on the need 
for continuous medication) or 30 percent (based on the 
presence of cardiac hypertrophy or dilatation) evaluation is 
met, METs testing is required in all cases except when the 
left ventricular ejection fraction has been measured and is 
50 percent or less.  38 C.F.R. § 4.100(b)(2) (2008).  

The May 2003 VA arteries, veins, miscellaneous examination 
report notes that the examiner diagnosed atherosclerotic, 
hypertensive, coronary artery disease.  The examiner noted 
that the Veteran should be able to exert 6 METs of activity.  
The examiner provided no reason for why only an estimation of 
the Veteran's level of activity was provided, prompting the 
necessity of affording the Veteran another VA examination 
which was conducted in February 2007.

VA treatment records show a stress test was conducted in 
April 2005.  Records dated in September 2005 show the Veteran 
underwent a MUGA [multigated (radionuclide) angiogram] scan 
(nuclear medicine test) on September 19, 2005.  Records dated 
thereafter indicated the test revealed an ejection fraction 
of 35 percent.  A March 2006 record noted the problem list 
included a diagnosis of cardiomyopathy on Nuclear study with 
ejection fraction of 35 percent.  It was also noted that the 
Veteran had no ischemia on the ETT [exercise tolerance test] 
previously conducted.  An August 2006 record indicated that 
the prior stress test was negative.  

The Veteran was treated for his heart condition on a fee 
basis status through the Fayetteville Heart Center.  Records 
from the facility include a September 2006 record that noted 
the results of the MUGA scan, showing a 35 percent ejection 
fraction with enlarged ventricles and diffuse hypokinesis.  A 
November 2006 record noted that a gated wall motion analysis 
demonstrated normal left ventricle systolic wall contraction 
with an ejection fraction of 57 percent.  A February 2007 
record simply noted the prior results, including the 
demonstrated ejection fraction of 57 percent.  

The February 2007 VA examination report shows the examiner 
reviewed the claims file.  The Veteran complained of 
occasional chest pain.  The examiner observed that the 
Veteran underwent a Persantine perfusion study in April 2005 
which showed cardiomyopathy with dilated left ventricle, but 
there was no evidence of ischemia condition.  The examiner 
observed that the Veteran also underwent a marker scan 
evaluation [i.e., a MUGA] in September 2005 which showed 
diffused hypokinesia, enlargement of both ventricles, and an 
ejection fraction of 35 percent.  The examiner noted that a 
prolonged period of hypertension was known to cause left 
ventricular dysfunction and that no ischemia change suggested 
the Veteran had no coronary artery disease at that time.  The 
examiner concluded that the Veteran's dilated cardiomyopathy 
was most likely secondary to his hypertension.  The examiner 
observed that the Veteran was able to walk from the waiting 
room to the examining room without symptoms of angina or 
dyspnea.  The examiner explained that the Veteran had knee 
joint and back problems so he was unable to do an exercise 
stress test.  His functional capacity was estimated at 7 
METs.  The examiner indicated that the examination of the 
heart showed no evidence of heart failure.  The examiner 
noted that cardiomyopathy was also likely to cause some chest 
discomfort so the Veteran's current chest discomfort was most 
likely secondary to his cardiomyopathy condition.  

Records from Fayetteville Heart Center include an April 2007 
cardiac catheterization report that noted that the Veteran 
underwent a catheterization on March 16, 2007.  It was noted 
that an angiogram revealed mild global hypokinesis of the 
left ventricle with ejection fraction of 50 percent.  An 
April 2007 record showed assessments of coronary artery 
disease, resolved chest pain, and mild dilated cardiomyopathy 
with ejection fraction of 35 percent.  An October 2007 record 
noted an impression of coronary artery disease, stable and 
ischemic cardiomyopathy, stable.  

The medical evidence of record shows in connection with the 
Veteran's complaint of chest pain he had an estimated 
functional capacity of 7 METs on VA examination in February 
2007.  The record further shows that while the Veteran had 
normal left ventricular function with an ejection fraction of 
57 percent in November 2006, any improvement in the Veteran's 
disability that could have been found on the basis of this 
finding was not sustained.  The Veteran has cardiomyopathy 
and left ventricular dysfunction was demonstrated in 
September 2005, and again in March 2007, with ejection 
fractions of 35 and 50 percent respectively.  Thus, prior to 
September 19, 2005, the Veteran is not entitled to a rating 
in excess of 30 percent, but beginning September 19, 2005, he 
is entitled to a higher initial rating of 60 percent based on 
the abnormal ejection fractions.  The medical evidence of 
record, however, shows that his disability is not manifested 
by chronic congestive heart failure, a workload of 3 METs or 
less, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Therefore, he is not 
entitled to an initial rating in excess of 60 percent.  The 
Veteran is also not entitled to separate evaluations for his 
coronary artery disease and cardiomyopathy as the symptoms 
associated with the disorders-namely, chest pain, decrease 
in functional capacity, and ventricular dysfunction-overlap.  
See 38 C.F.R. § 4.14 (2008) (providing that the evaluation of 
the same disability or the same manifestation under various 
diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (noting that the critical element in 
determining whether a separate disability rating may be 
assigned for manifestations of the same injury is whether 
there is overlapping or duplication of symptomatology between 
or among the disorders).

The Veteran is assigned staged ratings for separate periods 
of time based on the facts found.  Fenderson, 12 Vet. App. at 
126.  

The Board has also considered whether the Veteran's coronary 
artery disease with cardiomyopathy presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for a greater 
evaluation for additional or more severe symptoms; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating in excess of 30 percent for coronary artery 
disease with cardiomyopathy prior to September 19, 2005, is 
denied.

A higher initial rating of 60 percent for coronary artery 
disease with cardiomyopathy from September 19, 2005 through 
March 15, 2007, is granted, subject to the law and 
regulations governing the award of monetary benefits.

An initial rating in excess of 60 percent for coronary artery 
disease with cardiomyopathy beginning March 16, 2007, is 
denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


